DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRICAL CONNECTOR ASSEMBLY WITH ELECTROMAGNETIC SHIELDING FRAME SURROUNDING PLURALITY OF TERMINALS AND CONNECTOR HOUSING.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takenaga et al. (JP 2012252785). 
With respect to Claim 1: 
Takenaga discloses a connector (FIG. 1, 1) which can be fitted with a counter connector (FIG. 1, 3) in a first direction (FIG. 1, see notation Z), the connector (FIG. 1, 1) comprising: 
a housing (FIG. 1, 5) to which a contact (FIG. 1; 3a, 3b) is attached; 
and a frame (FIG. 14, 7c) which has an end (FIG. 14, see notation) in the first direction (FIG. 14, see notation Z) fixed to a board ([0026], lines 1-2) and which surrounds the housing ([0070], lines 1-5) (FIG. 1; 5, 7), 
wherein, of the frame (7c), an end portion (FIG. 14, 61) on a board side (FIG. 14, see notation) in the first direction (FIG. 14, see notation Z) is provided with: 
a bending portion (FIG. 14, see notation) bent in a second direction (FIG. 14, see notation X), the second direction (FIG. 14, see notation X) intersecting the first direction (FIG. 14, see notation Z); and 
a pair of adjacent surfaces (FIG. 14, see notation) adjacent to opposite end surfaces (FIG. 14, see notation) of the bending portion (FIG. 14, see notation) in a third direction (FIG. 14, see notation Y), the third direction (FIG. 14, see notation Y) intersecting each of the first direction (FIG. 14, see notation Z) and the second direction (FIG. 14, see notation X).
[AltContent: arrow][AltContent: textbox (board side)][AltContent: arrow][AltContent: textbox (Y)][AltContent: textbox (X)][AltContent: textbox (Z)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    711
    806
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (end surface)][AltContent: textbox (end portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (housing holding portion)][AltContent: textbox (Y)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Z)][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (bending portion)][AltContent: arrow][AltContent: textbox (adjacent surface[img-media_image2.png])][AltContent: textbox (adjacent surface[img-media_image2.png])][AltContent: textbox (board side)] 
    PNG
    media_image3.png
    532
    732
    media_image3.png
    Greyscale

With respect to Claim 2: 
Takenaga discloses the connector, wherein the frame (FIG. 14, 7c) is an electromagnetic shielding frame having an electrical potential set to a ground potential ([0013] [0022], lines 1-2 and [0051], lines 1-4).
With respect to Claim 4: 
Takenaga discloses the connector, wherein the bending portion (FIG. 14, see notation) is bent toward a side on which the housing (FIG. 1, 5) is situated in the second direction (FIG. 1, see notation X), and wherein, of the bending portion (FIG. 14, see notation), an end portion (FIG. 14, see notation) on the side on which the housing (FIG. 1, 5) is situated in the second direction (FIG. 1, see notation X) is joined to a housing holding portion (FIG. 14, see notation) holding the housing (FIG. 1, 5).
With respect to Claim 5: 
Takenaga discloses the connector, wherein the contact (FIG. 1; 3a, 3b) contains a plurality of contacts (3a, 3b), and the contacts may include a high-frequency signal transmitting contact.
With respect to Claim 6: 
Takenaga discloses the connector, wherein the frame (FIG. 14, 7c) is divided into two pieces (7a, 7b) having an identical shape (FIG. 11; 7a, 7b), wherein each of the two pieces (7a, 7b) includes: 
a pair of walls (FIG. 11, 51) extending in the second direction (FIG. 11 see notation X); and a communication wall (FIG. 11, 53) extending in the third direction (FIG. 11, see notation Y) and communicating between the pair of walls (FIG. 11, 51 see notation), and wherein the two pieces (FIG. 11; 7a, 7b) are arranged so as to oppose to each other while surrounding the housing (FIG. 1).
[AltContent: textbox (Y)][AltContent: textbox (X)][AltContent: textbox (Z)][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image4.png
    560
    794
    media_image4.png
    Greyscale

With respect to Claims 10: 
Takenaga discloses the connector, wherein the bending portion (FIG. 14, 61) is bent toward a side on which the housing (FIG. 1, 5) is situated in the second direction (X), and wherein, of the bending portion (61), an end portion (FIG. 14, see notation) on the side on which the housing (5) is situated in the second direction (X) is joined to a housing holding portion (FIG. 14, see notation) holding the housing (FIG. 1, see notation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaga et al. (JP 2012252785) in view of Kajimoto (JP 2004273277).
With respect to Claim 3: 
Takenaga discloses the connector. 
Takenaga does not expressly disclose the end on the board side in the first direction of the frame is fixed to the board with solder along an entire periphery of the frame.
However, Kajimoto teaches wherein the end on the board side (FIG. 2, 151) in the first direction (top-bottom) of the frame (FIG. 2, 15) is fixed to the board (FIG. 6b, 6) with solder along an entire periphery of the frame (sheet 5 of 34, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takenaga with the teachings of Kajimoto and provide the end on the board side in the first direction of the frame is fixed to the board with solder along an entire periphery of the frame so as to reinforce stability of the connector attachment to the circuit board.
With respect to Claim 11: 
Takenaga in view of Kajimoto discloses the connector, wherein the bending portion (Takenaga, FIG. 14, 61) is bent toward a side on which the housing (Takenaga, FIG. 1, 5) is situated in the second direction (Takenaga, X), and wherein, of the bending portion (Takenaga, 61), an end portion (Takenaga, FIG. 14, see notation) on the side on which the housing (Takenaga, 5) is situated in the second direction (Takenaga, X) is joined to a housing holding portion (Takenaga, FIG. 14, see notation) holding the housing (Takenaga, FIG. 1, see notation).

Allowable Subject Matter
Claims 7-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 7, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the end portion of the frame on the board side in the first direction is provided with a plurality of the bending portions and as many of the pairs of adjacent surfaces as the bending portions, and wherein, in the third direction, opposite end surfaces of each of the bending portions are adjacent to a corresponding pair of the adjacent surfaces, as recited in claim 7, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 9, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the end portion on the board side in the first direction of the frame is provided with a plurality of non-bending portions, wherein, in the third direction, the bending portion is disposed so as to be sandwiched between the non-bending portions, and wherein the pair of adjacent surfaces are facing surfaces of two of the non-bending portions sandwiching the bending portion, the facing surfaces each facing the bending portion, as recited in claim 9, in conjunction with ALL the remaining limitations of the base claims. 
Regarding claims 8 and 12-19, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting each of the pair of adjacent surfaces is a cut surface formed to provide the bending portion at the end portion on the board side in the first direction of the frame, as recited in claims 8 and 12-19, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831